DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deavours et al. (US 7,750,813 B2) in view of Munson et al. (US 3,971,032).
In claim 1, Deavours discloses in Figs. 1 and 7, a patch antenna, comprising:
a ground plane (42);
a conductive element (46); and
a first feed point (port 1); and
wherein the first feed point (port 1) splits into at least two mirrored branches (two feed structures 48 and two matching circuits 50), each of the at least two mirrored branches connecting electrically the first feed point (port 1) to different locations on a same edge of the conductive element (see Fig. 7); 
with the exception of explicitly disclosing an RF connector; wherein a center pin of the RF connector is connected to the first feed point, and an outer body of the RF connector is connected to the ground plane.
However, Munson discloses in Fig. 1, a radio frequency coaxial connector (40) with the outer coaxially connection being electrically connected to the ground plane 14 and the inner coaxially connection as shown being connected to the common input/output feed point at 40 through an aperture therebeneath within the dielectric layer 12 and the ground plane surface 14.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a microstrip patch antenna wherein a coaxial connector is directed away from the ground plane surface on the side opposite from the dielectric layer thereby providing a convenient means for coupling electrical transmission lines to the antenna structure through its back or inactive side.
In claim 2, Deavours in view of Munson discloses the patch antenna of claim 1, wherein Deavours further discloses the at least two mirrored branches are configured such that a cross polarization in a H-plane is suppressed, and antenna gain is increased (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In claim 4, Deavours in view of Munson discloses the patch antenna of claim 3, Deavours discloses the patch antenna comprises: a ground plane (42) with an area larger than that of the conductive element (46);
wherein the ground plane is at an opposite side of the dielectric substrate (44) opposing the conductive element (46).
In claim 6, Deavours in view of Munson discloses the patch antenna of claim 1, wherein Deavours further discloses the conductive element (46) and the at least two mirrored branches are within a same plane on the substrate (44).
In claim 7, Deavours in view of Munson discloses the patch antenna of claim 1, wherein Deavours further discloses the conductive element (46) is with four sides; and wherein the at least two mirrored branches are connected electrically to the conductive element at one same side of the four sides (see Figs. 1 and/or 7).
In claim 8, Deavours in view of Munson discloses the patch antenna of claim 7 wherein the conductive element (46) is rectangular; 
with the exception of explicitly disclosing and the width to length ratio is > 1.5.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the conductive element is rectangular and the width to length ratio is > 1.5., since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an improved microstrip patch antenna, feed structure, and matching circuit, including a balanced feed design.
In claim 14, Deavours in view of Munson discloses the patch antenna of claim 1, Deavours further discloses the patch antenna comprises an inset-fed structure (feed structure 48) at where at least one of the at least two mirrored branches is connected electrically to the conductive element (46).
In claim 15, Deavours in view of Munson discloses the patch antenna of claim 1, Deavours further discloses the patch antenna comprises slots (two slots shown in Fig. 9) within the conductive element (46).
In claim 16, Deavours in view of Munson discloses the an array antenna comprising a plurality of the patch antenna (46a and 46b) of claim 1.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deavours et al. in view of Munson et al. as applied to claim 3 above, and further in view of Vance (US 2005/024504 A1).
In claim 5, Deavours in view of Munson discloses the patch antenna of claim 3; 
with the exception of explicitly disclosing wherein the dielectric substrate comprises an air or vacuum layer.
However, it is known in the art, wherein Vance discloses in Fig. 5 and paragraph [0021] a ground plane 52 with air as a dielectric.
.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deavours et al. in view of Munson et al. as applied to claim 1 above, and further in view of Ehlen (US 8,604,981 B2).
In claim 9, Deavours in view of Munson discloses the patch antenna of claim 1; 
with the exception of explicitly disclosing wherein the at least two mirrored branches split into at least three mirrored branches to connect electrically to the conductive element.
However, Ehlen discloses in Fig. 5, wherein the at least two mirrored branches split (feed network 22) into at least mirrored three branches (on the left side of the feed point 25) to connect electrically to the conductive element (16, 17, and 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an improved microstrip patch antenna, feed structure, and matching circuit, including a balanced feed design.
In claim 10, Deavours in view of Munson discloses the patch antenna of claim 1; 
with the exception of explicitly disclosing the patch antenna further comprises a second feed point, wherein the second feed point splits into at least two mirrored branches which are connected electrically to the conductive element.
However, Ehlen discloses in Fig. 5, wherein the patch antenna further comprises a second feed point (divider 26), wherein the second feed point splits into at least two mirrored branches which are connected electrically to the conductive element (16 and 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an improved microstrip patch antenna, feed structure, and matching circuit, including a balanced feed design.
In claim 11, Deavours in view of Munson and Ehlen discloses the patch antenna of claim 9, wherein Ehlen further discloses the first feed point (15) and the second feed point feed (26) the patch antenna from different directions (orthogonal).
In claim 12, Deavours in view of Munson discloses the patch antenna of claim 1; with the exception of disclosing the patch antenna further comprises a protective layer over the conductive element.
However, Ehlen discloses in Fig. 10, the patch antenna further comprises a protective layer (weatherproof layer 44) over the conductive element (panel 31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an improved microstrip patch antenna, feed structure, and matching circuit, including a balanced feed design, wherein a protective layer being used for weatherproofing the antenna.
In claim 13, Deavours in view of Munson discloses the patch antenna of claim 1; 
with the exception of disclosing the patch antenna further comprises a superstrate over the conductive element.


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an improved microstrip patch antenna, feed structure, and matching circuit, including a balanced feed design, wherein a protective layer being used for weatherproofing the antenna.
6.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deavours et al in view of Ehlen and further in view of Munson et al.
In claim 17, Deavours discloses in Figs. 1 and 7, a printed circuit board (PCB) antenna, comprising:
a ground plane (42);
a dielectric substrate (44);
a conductive element (46) on the dielectric substrate (44);
a shorting pin (shorting stub 56 in Fig. 8) to provide a DC ground to the conductive element (col. 3, lines 45-46, to create a virtual short halfway between the two feeds so as to eliminate the need for physically connecting the substrate to the ground plane);
a first feed point (port 1); and
wherein the first feed point splits into at least two branches (see Figs. 7-9) which are connected electrically to the conductive element (46);
with the exception of disclosing a superstrate; and an RF connector; wherein a center pin of the RF connector is connected to the first feed point, and an outer body of the RF connector is connected to the ground plane.
However, Ehlen discloses in Fig. 10, the patch antenna further comprises a superstrate (weatherproof layer 44) over the conductive element (panel 31).
Further, Munson discloses in Fig. 1, a radio frequency coaxial connector with the outer coaxially connection being electrically connected to the ground plane 14 and the inner coaxially connection as shown being connected to the common input/output feed point at 40 through an aperture therebeneath within the dielectric layer 12 and the ground plane surface 14.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an improved microstrip patch antenna wherein a coaxial connector is directed away from the ground plane surface on the side opposite from the dielectric layer thereby providing a convenient means for coupling electrical transmission lines to the antenna structure through its back or inactive side; and the improved microstrip patch antenna comprises feed structure, and matching circuit, including a balanced feed design, wherein a protective layer being used for weatherproofing the antenna.
Response to Arguments
7.	Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive. Applicant argues that it would be illogical to use an RF connector on Deavours et al. because Deavours is proposing an antenna design for RFID tags; and it would be clear to a person skilled in the art that the claimed invention is an antenna design for RFID receiver/transmitter (see Applicant’s Remarks on page 2). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an antenna design for RFID receiver/transmitter) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant broadly claims a patch antenna comprising a ground plane, a conductive element, a first feed point, and an RF conductor. The Examiner relies on Deavours in Figs.1 and 7, wherein Deavours discloses the claimed features with the exception of explicitly disclosing an RF connector. For that, the Examiner simply relies on Munson a radio frequency coaxial connector (40) with the outer coaxially connection being electrically connected to the ground plane 14 and the inner coaxially connection as shown being connected to the common input/output feed point at 40 through an aperture therebeneath within the dielectric layer 12 and the ground plane surface 14. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deavours and Munson, in order to provide a microstrip patch antenna wherein a coaxial connector is directed away from the ground plane surface on the side opposite from the dielectric layer thereby providing a convenient means for coupling electrical transmission lines to the antenna structure through its back or inactive side.
8.	The rejections of claims 1-17 is maintained.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIBOL TAN/Primary Examiner, Art Unit 2844